     Case 2:12-cv-00556-KJM-DB Document 307 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    CLARENCE A. GIPBSIN,                              No. 2:12-cv-0556 KJM DB P
11                       Plaintiff,
12           v.                                         ORDER
13    SCOTT KERNAN, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action. Defendants’

17   summary judgment motion was granted, and judgment was entered on March 24, 2021. (ECF

18   Nos. 299, 300.) Plaintiff filed a notice of appeal dated March 28, 2021. (ECF No. 301.)

19   Presently before the court is plaintiff’s second post-judgment motion for the appointment of

20   counsel. (ECF No. 305.)

21          Plaintiff requests the court appoint counsel because he is unable to afford an attorney.

22   Plaintiff previously filed a motion for the appointment of counsel concurrently with the notice of

23   appeal. (ECF No. 303.) The undersigned denied that motion based on lack of jurisdiction. (ECF

24   No. 304.) Plaintiff was advised that any renewed motion for the appointment of counsel should

25   be directed toward the Ninth Circuit Court of Appeals.

26          Plaintiff’s appeal is currently pending before the Ninth Circuit Court of Appeals. (See

27   ECF No. 306.) Therefore, the court lacks jurisdiction to rule on plaintiff’s motion. Griggs v.

28   Provident Consumer Discount Co., 459 U.S. 56, 58 (1982). Plaintiff is advised that any future
                                                       1
     Case 2:12-cv-00556-KJM-DB Document 307 Filed 04/15/21 Page 2 of 2


 1   documents filed while the appeal is pending will be disregarded and no orders will issue in

 2   response to those filings.

 3             For the reasons set forth above, IT IS HEREBY ORDERED that plaintiff’s motion for the

 4   appointment of counsel (ECF No. 305) is dismissed for lack of jurisdiction.

 5   Dated: April 14, 2021

 6

 7

 8

 9

10

11

12

13   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/gipb0556.31.app(2)
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
